Citation Nr: 0306223	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1958 to March 1960.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 1999, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Upon its last review, the Board reopened 
the appellant's claim for service connection that had been 
denied in June 1960.  Following reopening of the claim, the 
Board remanded this matter to the RO for further development 
of the evidence.

Having considered the appellant's contentions in light of the 
applicable law and the record in its entirety, the Board is 
of the opinion that the record is ready for appellate review.


FINDING OF FACT

The appellant incurred a back disorder while on active 
military duty, and has had continuous symptoms thereof since 
his discharge.

CONCLUSION OF LAW

A grant of service connection for a back disorder is 
appropriate.  38 U.S.C.A 
§ 1131, (West 1991); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his low back disorder had its genesis 
in an in-service incident occurring in January 1959.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In 
this matter, the Board is of the opinion that a state of 
relative equipoise has been reached in this case, and the 
benefit of the doubt rule will be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may also be granted upon a showing of 
chronicity of the disorder or continuity of symptoms.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


The appellant's service medical records reflect that while 
performing "hand-to-hand" combat training, he sustained a right 
shoulder muscle strain and tear of the supraspinatous tendon.  
The narrative summary of his hospitalization from January 27 
through February 21 indicates that the veteran was so injured 
when he was thrown and landed on his right shoulder, with another 
soldier landing on top of him.  His January 1960 separation 
examination reveals that he complained of difficulty with the 
"last degree of act of throwing and also with golf and tennis."  

In May 1960, the appellant underwent a VA physical examination.  
Among other symptoms including his right shoulder pain, he 
complained of "trouble [with] muscles in [his] back."  Although 
the examination report reflects findings as to the appellant's 
other claimed symptoms, it is silent as to the appellant's 
claimed back difficulty.  While the appellant shortly thereafter 
received service connection for a right shoulder disorder, the 
rating decision is silent as to any low back symptoms.

In his reopened claim, the appellant submitted both lay and 
medical statements.  As to the former, the appellant's ex-spouse 
and former co-workers recall the appellant complaining of back 
and shoulder pain at various points in 1960.  Further, and 
although he was unable to recall the treatment from a written 
record, in a March 1997 letter, Theodore R. Fink, M.D., reported 
that he had treated the appellant between 1950 and 1970 for 
"several ailments including recurrent backaches" at some point 
prior to 1970.  Additionally, various VA medical examiners, and 
the reports of a privately obtained chiropractor all indicate 
that either the appellant's back disorder was incurred in active 
military service as described, or that the appellant's presently 
service-connected right shoulder disorder contributed to a 
weakening of the appellant's spine such that his back disorder 
eventually developed.     

The record also shows evidence of a significant intercurrent 
back injury post service.  There is evidence that the 
veteran's current level of back disability may be related to 
this intercurrent injury rather than to any disability 
stemming from events in service.  Efforts to obtain evidence 
that might have conclusively resolved this conflict, however, 
have provided unavailing.  Therefore, the Board can not find 
on this record that the negative evidence clearly outweighs 
the positive evidence.  As noted above, the law requires that 
when a state of evidentiary equipoise has been reached, VA is 
required to accord the claimant the benefit of the doubt and 
grant the claim.  Such is appropriate in this matter.  
Although further investigation could be undertaken with 
regard to the appellant's contention of continuous 
symptomatology, the Board finds that the given the 
appellant's complaint of back trouble within one year of his 
discharge from active duty and the medical opinions of record 
tracing the back disorder to an incident of military service, 
application of the benefit of the doubt doctrine is 
appropriate.


ORDER

Service connection for a back disorder is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

